
	
		I
		112th CONGRESS
		1st Session
		H. R. 3401
		IN THE HOUSE OF REPRESENTATIVES
		
			November 10, 2011
			Mr. Mack introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committees on
			 Homeland Security and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To apply counterinsurgency tactics under a coordinated
		  and targeted strategy to combat the terrorist insurgency in Mexico waged by
		  transnational criminal organizations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Enhanced Border Security
			 Act.
		2.Statement of
			 purposeIt is the purpose of
			 this Act to protect United States citizens from external threats by
			 establishing and applying appropriate counterinsurgency tactics under a
			 coordinated and targeted strategy to combat the terrorist insurgency in Mexico
			 waged by transnational criminal organizations by utilizing cross-agency
			 capabilities to—
			(1)secure the United States-Mexico border
			 through a secure border area;
			(2)curtail the
			 ability of such organizations to finance their operations with United States
			 funds in cities throughout the United States; and
			(3)increase the
			 ability of the Government of Mexico to—
				(A)reduce
			 violence;
				(B)diminish
			 corruption;
				(C)improve
			 cooperation between military and law enforcement;
				(D)stabilize
			 communities; and
				(E)fortify
			 functioning government institutions.
				3.FindingsCongress finds the following:
			(1)Mexican drug cartels have evolved into
			 transnational criminal organizations and diversified and expanded their illicit
			 activities, including human smuggling, trafficking in stolen oil, weapons
			 smuggling, extortion, kidnapping, and cybercrime.
			(2)Mexican drug cartels have increased their
			 profits through various illicit activities and have become more resilient and
			 dangerous organizations. Rough estimates of stolen oil proceeds range between
			 $2 billion and $4 billion each year. According to the United Nations Office on
			 Drugs and Crime (UNODC), approximately $6.6 billion annually is generated from
			 human smuggling from Latin America to the United States.
			(3)A July 2011 White House report found that
			 transnational criminal organizations have expanded and matured, threatening the
			 security of citizens and the stability of governments throughout the region,
			 with direct security implications for the United States.
			(4)An August 2011 Department of Justice
			 National Drug Threat Assessment found that Mexican-based transnational criminal
			 organizations were operating in more than 1,000 United States cities during
			 2009 and 2010.
			(5)On October 11,
			 2011, a foiled terrorist assassination plot of the Saudi Arabian Ambassador by
			 members of the Iranian Islamic Revolutionary Guard Corps demonstrated the
			 internationally recognized threat posed by Mexican drug cartel members at the
			 United States-Mexico border.
			(6)The Mérida
			 Initiative, led by the Department of State, has failed to address the evolution
			 of the drug trafficking organizations into transnational criminal
			 organizations, the diversification of their illicit activities, and the
			 systematic implementation of insurgency tactics that undermines the Mexican
			 state and seeks to control the political space.
			(7)The Mérida
			 Initiative has faced implementation challenges and programmatic delays. A July
			 2010 Government Accountability Office report highlighted Mérida Initiative
			 delays associated with equipment deliveries as well as a lack of clear
			 benchmarks for programmatic success.
			(8)The utilization of
			 counterinsurgency tactics will focus on isolating Mexican transnational
			 criminal organizations from their sources of power, such as drugs, money, human
			 resources, and weapons, while addressing both military and non-military
			 conditions and border conditions sustaining the insurgency, including
			 corruption, infighting, financing, and human support.
			(9)The end goal of the coordinated and
			 targeted strategy is to protect United States citizens from external threats
			 through the empowering of a friendly and competent government that operates
			 within international laws and regulations and is able to secure itself from
			 internal threats.
			4.DefinitionsIn this Act:
			(1)Terrorist
			 insurgencyThe term terrorist insurgency means the
			 protracted use of irregular warfare, including extreme displays of public
			 violence utilized by transnational criminal organizations to influence public
			 opinion and to undermine government control and rule of law in order to
			 increase the control and influence of the organizations.
			(2)Transnational
			 criminal organization or organizationThe term
			 transnational criminal organization or organization
			 means a self-perpetuating association of individuals who—
				(A)operate
			 transnationally for the purpose of obtaining power, influence, monetary gain,
			 or commercial gain wholly or in part by illegal means; and
				(B)protect their
			 activities—
					(i)through a pattern
			 of corruption or violence; or
					(ii)through a
			 transnational organizational structure and the exploitation of transnational
			 commerce or communication mechanisms.
					5.Counterinsurgency
			 strategy and conditionality
			(a)Counterinsurgency
			 strategyNot later than 90
			 days after the date of the enactment of this Act, the Secretary of State, with
			 the concurrence of the Secretary of Defense, the Secretary of Homeland
			 Security, the Attorney General, the Secretary of the Treasury, and the Director
			 of National Intelligence, shall submit to the Committee on Foreign Affairs of
			 the House of Representatives and the Committee on Foreign Relations of the
			 Senate a counterinsurgency strategy that—
				(1)defines and outlines the transnational
			 criminal organizations in Mexico, their leaders, goals, objectives, evolution,
			 key elements, and areas of influence;
				(2)provides an assessment of the terrain,
			 population, ports, financial centers, and income-generating activities utilized
			 by transnational criminal organizations;
				(3)assesses the capabilities of Mexico’s
			 federal law enforcement, military forces, state and local government
			 institutions, and other critical elements, such as nongovernmental
			 organizations that may organize to counter the threat posed by transnational
			 criminal organizations;
				(4)describes operations of, or on behalf of,
			 transnational criminal organizations within the United States, including
			 information on trafficking activities, financial networks, and safe
			 havens;
				(5)describes operations of transnational
			 criminal organizations at the United States-Mexico border, the Mexico-Guatemala
			 border, and other international borders, including operations relating to
			 contraband, human support networks, financial support, and technological
			 advancements;
				(6)utilizes information obtained under
			 paragraphs (1) through (5) to coordinate with relevant United States agencies
			 to address the operations of transnational criminal organizations within the
			 United States, at the United States-Mexico border, and within Mexico to isolate
			 such organizations from their sources of power in order to successfully combat
			 the terrorist insurgency in Mexico;
				(7)includes—
					(A)within the United States, a plan to combat
			 the operations, financial networks, and money laundering techniques of
			 transnational criminal organizations, including—
						(i)a
			 dramatic increase of the number of Mexican and Central American drug
			 traffickers on the Specially Designated Nationals list;
						(ii)a report by the Office of Foreign Assets
			 Control of the Department of the Treasury detailing the progress of designating
			 Mexican and Central American individuals and entities supporting such
			 organization on the Specially Designated Nationals list, as well as providing
			 suggestions to help identify areas to further impact the financial networks of
			 such organizations;
						(iii)increasing cooperation between the
			 Department of Justice and State and local agencies responsible for firearms law
			 enforcement; and
						(iv)development of a
			 thorough, strict, and standardized accounting procedure for keeping track of
			 Federal grant assistance provided to State and local law enforcement agencies
			 for border security purposes;
						(B)at the United
			 States-Mexico border, in coordination with the Government of Mexico and the
			 Department of Homeland Security, a plan to address resources, technology, and
			 infrastructure required to create a secure border area that establishes border
			 security as a top priority of the Government of the United States,
			 including—
						(i)doubling the
			 number of Border Patrol agents over the number in existence as of the date of
			 the enactment of this Act, or as determined by the Secretary of Homeland
			 Security, in a comprehensive report on the best use of resources, technology,
			 and infrastructure to secure the border;
						(ii)development of a plan to build additional
			 infrastructure to support Border Patrol activities along the border that would
			 enhance security in hard-to-enforce areas, such as roads and tactical double
			 layered fencing as determined by the Secretary of Homeland Security;
						(iii)determining
			 technology required to support Border Patrol activities in reducing unlawful
			 movement of goods and people at the border, including cameras, radars, sensors,
			 and unmanned aerial vehicles;
						(iv)a report by the
			 Attorney General that provides a policy that standardizes the threshold for
			 prosecution of border-related offenses by the United States Attorney’s Office;
						(v)a
			 plan to develop a joint United States-Mexico program to increase intelligence
			 gathering utilizing classified technologies; and
						(vi)increased use of Border Patrol Special
			 Response Teams that concentrate on high-priority threats, including weapons and
			 bulk cash smuggling, and high-potency, high-cash-value drugs along the border;
			 and
						(C)within Mexico, in
			 coordination with the Government of Mexico, the development of a multi-agency
			 action plan, including—
						(i)development of strong rule-of-law
			 institutions to provide security for people and businesses in Mexico by—
							(I)increasing coordination among military and
			 law enforcement agencies focused on establishing and expanding secure areas
			 around key population centers;
							(II)increasing knowledge of best practices for
			 combating such organizations, incorporating United States military and law
			 enforcement lessons learned, worldwide counterinsurgency experts in training
			 programs, and as appropriate, training carried out by international law
			 enforcement academies; and
							(III)securing the environment, as recommended in
			 separate reports by the Secretary of Defense and the Director of National
			 Intelligence;
							(ii)diminish support for transnational criminal
			 organizations by—
							(I)instituting programs to strengthen
			 governance and rule of law, such as promoting a culture of lawfulness and
			 providing incentives to United States businesses operating in Mexico that
			 promote and support culture of lawfulness efforts;
							(II)developing safe communities for families
			 and youth by enhancing and recreating successful youth programs and anti-drug
			 coalitions, enhancing public education regarding the activities of such
			 organizations, and promoting economic development; and
							(III)promoting the creation and enhancement of
			 the institutions of good local governance; and
							(iii)neutralize transnational criminal
			 organizations by—
							(I)re-evaluating
			 threats within Mexican regions in order to assign a specialized task force to
			 key regions designed to concentrate on high-priority targets and separate such
			 organizations from their sources of support;
							(II)requesting the support of United States
			 military advisors to assist the Mexican regional task forces; and
							(III)supporting Mexican federal law enforcement
			 operations that provide services to the population while gathering raw
			 intelligence and providing such intelligence to regional task forces;
			 and
							(8)includes a report
			 on Mexican and Central American extradition requests and extraditions carried
			 out.
				(b)Updates
				(1)Office of
			 Foreign Assets ControlThe Office of Foreign Assets Control of
			 the Department of the Treasury shall submit to the congressional committees
			 specified in subsection (a) updates on a quarterly basis of the information
			 required to be included in the counterinsurgency strategy under subsection
			 (a)(7)(A)(ii).
				(2)Secretary of
			 StateThe Secretary of States shall submit to the congressional
			 committees specified in subsection (a) updates on a quarterly basis of the
			 information required to be included in the counterinsurgency strategy under
			 subsection (a)(8).
				(c)Withholding of
			 fundsNotwithstanding any
			 other provision of law, if the Secretary of State does not submit the
			 counterinsurgency strategy required under subsection (a) in accordance with
			 such subsection, then 20 percent of the amounts otherwise made available to the
			 Department of State for fiscal year 2012 shall be withheld from obligation and
			 expenditure until such time as the strategy is submitted in accordance with
			 such subsection.
			6.Funding for
			 development and implementation of counterinsurgency strategyNotwithstanding any other provision of law,
			 funds made available to the Department of State for the Merida Initiative are
			 authorized to be made available to develop and implement the counterinsurgency
			 strategy required under section 5(a).
		
